DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
2.1.	Applicant’s election without traverse of Group (I), Claims 1-8 and Election of Single disclosed Specie as a Polyester molding composition comprising  unsaturated polyester comprising Maleic Anhydride (MA) as unsaturated acid, Isophthalic acid (IPA) as  saturated acid , polypropylene glycol ( PPG) as a diol and two peroxide – tert-butyl peroxybenzoate (TBPB)  as a high temperature initiator, and 1, 1-bis(tert-butylperoxy)-3,3,5-trimethylcyclohexane ( BTBTC)  as a low-to-medium temperature initiator, in reply  filed on November 8, 2021  is acknowledged.
2.2.	Therefore, Claims 9-10 are  withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. 
2.3.	Therefore, Claims 1-8 are active and will be examine on the merits.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
3.	Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Terada et al ( US 5,969,009) and in view of XU et al ( CN 102746630 – Abstract and Translation by EPO  are attached).
3.1.	Regarding Claims 1-8 Terada disclosed Molding composition, which comprises unsaturated polyester " obtained by polycondensing an unsaturated polybasic acid and a saturated polybasic acid with glycols" – see col.4, ln.17-38- wherein examples of preferred polyesters include " copolymers represented by the formula (3) of isophthalic acid, maleic anhydride and propylene glycol" . Therefore, Terada disclosed as a preferred choice identical unsaturated polyester as claimed and elected by Applicant.
3.2.	According Terada molding composition ( see col. 8. ln. 39-60 and 24, ln. 59-63) may comprise filler:  " For example, fillers (e.g. calcium carbonate, calcium silicate, barium sulfate, aluminum hydroxide, talc, mica, etc.) " and "  reinforces (e.g. glass fiber, carbon fiber, etc.)" and also other additives as thickeners, release agents and colorants – as claimed by Applicant in Claims 6 and 8.

Therefore, it would be obvious to one of ordinary skill in the art optimized amount of fibers in molding composition to obtained level of requited strength and structural integrity for specific article.
3.4.	Regarding curing of the disclosed composition Terada stated that : " The molding material of the present invention preferably contains a curing agent.  Examples of the curing agent include benzoyl peroxide, tert-butyl perbenzoate, tert-butyl peroxybenzoate, .., 1,1-bis(tert-butylperoxy) 3,3, 5 - trimethylcyclohexane and the like. These curing agents are preferably contained in an amount within the range from 0.1 to 5 parts by weight, more preferably from 0.2 to 4 parts by weight, based on 100 parts by weight of the above unsaturated polyester."
	Therefore, Terada disclosed use of same peroxides in same amounts as claimed by Applicant, but silent with respect to ratio between peroxide as claimed by Applicant .
	However, use two different peroxide for purpose of curing polyunsaturated polyesters is well known.
3.5. 	XU et al teaches that curing system comprising from 0.1 to 1.0  parts of  " low temperature " peroxide  and  0.5 to 2.0 parts of " high temperature " peroxide  provide benefits of low temperature fast curing system. ( see [0009], [0013]-[0014], [0021]). 
1 part of low temperature peroxide to 1 part of " high temperature" peroxide.
	Therefore, it would be obvious to one of ordinary skill in the art to use two different peroxide in ration as taught by XU in composition disclosed by Terada in order to obtained curing system with low temperature and fast complete cure.

                                               Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure – see PTO-892 attached.
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNADIY MESH whose telephone number is (571)272-2901. The examiner can normally be reached 8 a.m - 6 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu ( Walter) Choi can be reached on (571) 272 1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/GENNADIY MESH/Examiner, Art Unit 1763

/LING SIU CHOI/Supervisory Patent Examiner, Art Unit 1763